NRS 17.115(4) and NRCP 68, the district court must analyze the factors
                established in Beattie v. Thomas, 99 Nev. 579, 588-89, 668 P.2d 268, 274
                (1983). Similarly, when determining the reasonable value of an attorney's
                services in a motion for attorney fees, the district court must analyze the
                factors established in Brunzell v. Golden Gate National Bank, 85 Nev. 345,
                349-50, 455 P.2d 31, 33 (1969). The district court must then provide
                sufficient reasoning and findings concerning those factors in its order.
                Shuette, 121 Nev. at 865, 124 P.3d at 549. But if the district court's order
                fails to provide such reasoning and findings, we will nevertheless defer to
                the district court's discretion in awarding attorney fees if the record
                indicates that the district court properly evaluated the        Beattie and
                Brunzell factors.   Wynn v. Smith,     117 Nev. 6, 13, 16 P.3d 424, 428-29
                (2001).
                            In this case, appellant argues that attorney fees were
                improperly awarded because appellant's former counsel controlled the
                case, did not inform appellant about the case, took actions without
                appellant's knowledge or permission, and made mistakes during the case.
                Appellant's arguments, however, are not relevant to the attorney fees
                determination here.     See Beattie, 99 Nev. at 588-89, 668 P.2d at 274;
                Brunzell, 85 Nev. at 349-50, 455 P.2d at 33; see also Lange v. Hickman, 92
                Nev. 41, 43, 544 P.2d 1208, 1209 (1976) (holding that notice to an attorney
                is notice to the client, and if the attorney neglects the client's case, the
                client's recourse is an action against the attorney).
                            Here, although the district court failed to set forth any
                findings of fact or its reasoning in the order awarding attorney fees,
                respondent's motion for attorney fees contains a discussion of the Beattie
                and Brunzell factors and a detailed breakdown of incurred attorney fees,

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                and the district court's order indicates that a hearing was held on the
                contested attorney fees motion. Thus, although written findings
                supporting an attorney fees award are preferred for appellate review,
                Wynn, 117 Nev. at 13, 16 P.3d at 428-29, the record indicates that the
                district court evaluated the Beattie and Brunzell factors and awarded
                respondent approximately half of its requested fees as reasonable attorney
                fees. In this case, we will defer to the district court's discretion in
                awarding attorney fees.   Id. Accordingly, having considered appellant's
                arguments and the record on appeal, we conclude that the district court
                did not abuse its discretion. We therefore
                            ORDER the judgment of the district court AFFIRMED.




                                                                                        J.
                                                             Douglas


                                                                                        J.
                                                             Saitta


                cc: Hon. Valerie Adair, District Judge
                     Adrian Niculescu
                     Littler Mendelson/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A